""- •"
                                                                                                                                                                                                                                                /)'1
         "'l\~0-~24;:,;:5:::,B,;;;(R;;::ev:;..~02:..:;/0~8/2:;::0:;;;19"'")l:;:ud::,;g:;;;m;::en::.;ti::;n_.a::,,:C;;:,ri:;;;m:;;;in;;.;al..;,;Peg.lty.._C;;;;a;;;;se;.,;(M:..:;o:;;;d:;:ifi.;;ed._)-----------------~....;.Pa;;.,ge~l;,;o..._...flCA

                                                               UNITED STATES DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                         United States of America                                                                             JUDGMENT IN A CRIMINAL CASE
                                                                 v.                                                                           (For Offenses Committed On or After November I, 1987)


                                     Francisco Morales-Camacho                                                                                Case Number: 3: l 9-mj-21756

                                                                                                                                              Emily Crowley Bahr
                                                                                                                                             Defendant's Attorne'¥---- ~-~


          REGISTRATION NO. 84896298                                                                                                                                                         F!t.ED                                                      :.' !




          THE DEFENDANT:
           IZl pleaded guilty to count(s) _l_o_f_C_o_m_,p~la_i_nt_ _ _ _ _ _ _ _ _ _,___,___A_P_R_2_5_2_0_19_                                                                                                                   _,____,.
            D was found guilty to count( s)
              after a plea of not guilty.                                              ,.a;;ov.....,,._..,._,........,.._..,,.._'*:;..:::.:....i
              Accordingly, the defendant is adjudged guilty of such count(s), which invo ve the
          Title & Section                                   Nature.of Offense                                                                                                                    Count Number(s)
          8:1325                                            ILLEGAL ENTRY (Misdemeanor)                                                                                                          1

            D The defendant has been found not guilty on count(s) ---------~---------
            0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                                        "TIME SERVED                                                                 D _ _ _ _ _ _ _ _ _ days

             IZl Assessment: $10 WAIVED                                            IZl Fine: WAIVED
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportationV?r removal.. fvi uvn l f:'o- (n fv1( ic It C
             D C~~o~~~ dfen.dant be deported/removed with relative, Ci i fr /\11IO(ll0                  charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                         Thursday, April 25, 2019
                                                                                                                                         Date of Imposition of Sentence


           Received
                                - ----'------
                                                                                                                                          Jvlicfiae{J. Seng
                                DUSM
                                                                                                                                         HONORABLE MICHAEL J. SENG
                                                                                                                                         UNITED STATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                                                                                                   3: 19-mj-21756
